MEMORANDUM **
Milagroso Trinidad Mejia (“Mejia”), a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s denial of his application for asylum and withholding of deportation. We have jurisdiction to review a final order of the BIA pursuant to 8 U.S.C. § 1105a(a), as modified by the transitional rules of § 309(c)(4) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), and we deny the petition.
Given the absence of any evidence connecting Mejia’s political opinion or imputed political opinion to any incident of persecution, we cannot say the evidence is “so compelling that no reasonable factfinder could fail to find the requisite [persecution or] fear of future persecution.” Elias-Zacarias, 502 U.S. at 484, 112 S.Ct. 812. Because Mejia failed to establish his eligibility for asylum, he necessarily failed to establish a claim for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.